 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    DARRELL E. KELLY,                                       Case No. 2:17-cv-02432-RFB-GWF
 8                                          Plaintiff,
             v.
 9                                                                        ORDER
      NANCY A BERRYHILL, Acting
10    Commissioner of Social Security,
11                                        Defendant.
12

13          This matter is before the Court on Plaintiff’s Motion for Extension of Time (ECF No.
14   22), filed on December 6, 2018. Upon review and consideration and with good cause appearing
15   therefor, the Court grants Plaintiff’s request. However, Plaintiff should be aware that
16   supplemental medical treatment or other records provided after the Date of the Decision issued
17   by the Commissioner may not be admissible in this matter. Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time (ECF No. 22)
19   is granted.
20          DATED this 7th day of December, 2018.
21

22
                                                             GEORGE FOLEY, JR.
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         1
